DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-24 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 14 recite the limitation "each testing facility" in lines 3 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WISNIEWSKI (US 2021/0327187) as supported by the contents of Provisional Application for Patent U.S. 63/011676.
Regarding claims 1, 13 and 24,
WISNIEWSKI teaches a method, comprising:  
retrieving, using a computing device of a user having a processor that uses an application to manage pathogen test results([0037] teaches that the user may utilize his phone and/or other mobile computing device), one or more pathogen test results of the user ([0037] teaches that the screening system backend may provide the user's phone a screening access QR code indicating the results of the screening said QR code indicating to deny or to allow unfettered access.) 
storing, by the application on the user computing device ([0037] teaches a screening system app on the user’s phone and/or other mobile computing device), a health record of the user ([0049] teaches that the app  executing on a user device (e.g., smart phone or other mobile device) may communicate with the identity system which stores identity information; while [0099] teaches that the one or more test result  identifiers (e.g., QR code) are included in the identity information; note that [0008] teaches that an application is operable to execute on the identity system, this being interpreted that the app/application carried out the storage of identity information); and 
communicating, using the application, a particular pathogen test result to a computer system of a safe entry monitoring system at a particular point of entry of an area of congregation, wherein the safe entry monitoring system is capable of determining entry of the user into the area of congregation based on the pathogen test result of the user ([0037] teaches that the user , via QR code on his phone or other mobile computing device, may scan the screening access QR code at an automated gate, may show the screening access QR code to gate personnel for scanning via a screener's tablet or other computing device wherein the a screening access QR code indicates whether to deny or to allow unfettered access; [0036] teaches that the access control station 104 may allow and/or deny access accordingly).
Regarding claims 2 and 14,
As best understood with regard to the 112 second paragraph rejection above, Wisniewski appears to teach that retrieving the one or more pathogen test results further comprises collecting by the application on behalf of the safe entry monitoring system a credential for each testing facility that has the one or more pathogen test results so that the safe entry monitoring system acts as a proxy for the user to retrieve the pathogen test results ([0119] teaches that the system may verify chain of custody of the test. For example, chain of custody of the test may be verified by obtaining video, images, and/or other data collected and stored as proof of the chain of custody).
Regarding claims 3 and 15,
Wisniewski teaches communicating, by the application, with another application to confirm pathogen status based on the pathogen test result ([0091] teaches that the degree of certainty associated with the test result may be evaluated as part of evaluating the health information; [0092] teaches that the test results may be digitally notarized).
Regarding claims 4 and 16,
Wisniewski teaches communicating using a code the user health record ([0076] teaches that the identity system device 1006 may store identity information (such as medical diagnoses, immunocompromised conditions, medical histories, medical records etc.,, since said health information is stored digitally, it is interpreted as corresponding to “a code”  as broadly recited) .
Regarding claims 5, 6, 17 and 18,
Wisniewski teaches communicating the pathogen test result further comprises displaying, on the application, a code that is scannable for entry into the area of congregation ([0037] teaches that the user , via QR code on his phone or other mobile computing device, may scan the screening access QR code at an automated gate).
Regarding claims 7 and 19,
Wisniewski teaches displaying the scannable code further comprises receiving a code by the application that is used to verify that the user computing device displayed the scannable code ([0049] teaches an app and/or application executing on a user device (such as a smart phone, other mobile device, and so on) may obtain one or more digital representations of one or more biometrics from a person (i.e., a scannable code), and communicate with the identity system 406  to determine an identity of the person).
Regarding claim 8,
Wisniewski teaches displaying the scannable code further comprises matching the code received by the application with a code sent to the safe entry monitoring system ([0098] teaches that the electronic device may determine that one or more items of the biographic and/or other information matches that from the test results in order to verify correspondence between the test results and the identity; [0110] teaches determining that one or more items of the biographic and/or other information matches that from the test results in order to verify correspondence between the test results and the identity.) 
Regarding claims 10 and 21,
Wisniewski teaches collecting, by the application, one or more biometric parameters of the user usable to verify an identity of the user to the safe entry monitoring system ([0049] teaches an app executing on a user device (such as a smart phone, other mobile device, and so on) which may obtain one or more digital representations of one or more biometrics from a person).
Regarding claims 11 and 22,
Wisniewski teaches that the application is one of a mobile app and a web based application ([0049] teaches an app and/or application executing on a user device (such as a smart phone, other mobile device).
Regarding claims 12 and 23,
Wisniewski teaches that the pathogen test is a vaccination and the pathogen test result is a proof of vaccination ([0041] teaches that stored identification information includes vaccination).

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689